STONE, J.-
We feel constrained to affirm the judgment in this case, on the authority of Pearce v. The State, 40 Ala. 720, from which we do not feel at liberty to depart. The sentence is heavy, if not oppressive, owing to the very large bill of costs taxed, for which it is difficult to account on any theory, other than that there must have been an unusual number of witnesses for so small a case. We suggest that, in our opinion, this is a case for executive clemency, at least, for a part of the punishment ordered.
The judgment.is affirmed.